         Case 19-40297-TLS                    Doc 48         Filed 04/16/19 Entered 04/16/19 10:20:19                                 Desc Main
                                                            Document      Page 1 of 21


    Fill in this information to identify the case:

Debtor name       Heritage Disposal And Storage, LLC

United States Bankruptcy Court for the:      DISTRICT OF NEBRASKA, LINCOLN DIVISION

Case number (if known)     4:19-bk-40297
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)
              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
              Schedule H: Codebtors (Official Form 206H)
              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule       A/B; E/F; G
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       April 16, 2019                    X /s/ Mark A. Vess
                                                             Signature of individual signing on behalf of debtor

                                                              Mark A. Vess
                                                              Printed name

                                                              Managing Member
                                                              Position or relationship to debtor
            Case 19-40297-TLS                      Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                               Desc Main
                                                                Document      Page 2 of 21
            Fill in this information to identify the case:

 Debtor name          Heritage Disposal And Storage, LLC

 United States Bankruptcy Court for the:          DISTRICT OF NEBRASKA, LINCOLN DIVISION

 Case number (if known)        4:19-bk-40297
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number
                     Checking Account with: Five Points
            3.1.     Bank                                                                                                                                     $0.00




            3.2.     Checking Account with: US Bank                                                                                                           $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                           $0.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

      No.    Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

      No.    Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                  Desc Main
                                                                Document      Page 3 of 21
 Debtor         Heritage Disposal And Storage, LLC                                          Case number (If known) 4:19-bk-40297
                Name

13. Does the debtor own any investments?

    No.     Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
    Yes Fill in the information below.
           General description                      Date of the last        Net book value of      Valuation method used    Current value of
                                                    physical inventory      debtor's interest      for current value        debtor's interest
                                                                            (Where available)

 19.       Raw materials
           Recycled energetic
           materials and
           explosives :
           The materials need an
           outsource and final
           specification for
           processing. Currently
           there are approximately
           685,000 pounds of
           materials. The liability
           should they need to be
           destroyed versus future
           processing would be
           about 5 to 7 dollars per
           pound. That is a
           disposal liability of
           about 3.5 to 5M.                                                               $0.00                                             $0.00



 20.       Work in progress
           Work in Progress                                                        $1,157,706.99                                   $1,157,706.99



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                    $1,157,706.99
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
           No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
           No
            Yes. Book value                                    Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
           No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                   Desc Main
                                                                Document      Page 4 of 21
 Debtor         Heritage Disposal And Storage, LLC                                           Case number (If known) 4:19-bk-40297
                Name



     No.    Go to Part 7.
    Yes Fill in the information below.
           General description                                               Net book value of      Valuation method used    Current value of
                                                                             debtor's interest      for current value        debtor's interest
                                                                             (Where available)

 28.       Crops-either planted or harvested

 29.       Farm animals Examples: Livestock, poultry, farm-raised fish

 30.       Farm machinery and equipment (Other than titled motor vehicles)
           Farm Equipment                                                           $234,979.00                                       $234,979.00



 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                         $234,979.00
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
           No
            Yes.    Is any of the debtor's property stored at the cooperative?
                        No
                        Yes
 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
           No
            Yes. Book value                                    Valuation method                        Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
           No
            Yes
 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
           No
            Yes
 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
    Yes Fill in the information below.
           General description                                               Net book value of      Valuation method used    Current value of
                                                                             debtor's interest      for current value        debtor's interest
                                                                             (Where available)

 39.       Office furniture
           Office Furniture                                                          $67,386.00                                        $67,386.00



 40.       Office fixtures
           Office Fixtures                                                           $33,414.00                                        $33,414.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                          Desc Main
                                                                Document      Page 5 of 21
 Debtor         Heritage Disposal And Storage, LLC                                              Case number (If known) 4:19-bk-40297
                Name

           Office Equipment                                                            $40,660.00                                            $40,660.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books,
           pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
           other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $141,460.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
           No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
           No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
    Yes Fill in the information below.
           General description                                              Net book value of              Valuation method used   Current value of
           Include year, make, model, and identification numbers (i.e.,     debtor's interest              for current value       debtor's interest
           VIN, HIN, or N-number)                                           (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.    2005 Chevrolet Silverado
                    Vehicles                                                            $3,004.00                                             $3,004.00


           47.2.    2005 Chevrolet Silverado                                            $4,147.00                                             $4,147.00


           47.3.    2005 Chevrolet Silverado                                            $3,004.00                                             $3,004.00


           47.4.    2005 Chevrolet Silverado                                            $3,004.00                                             $3,004.00


           47.5.    2003 Chevrolet C45                                                  $8,000.00                                             $8,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, floating
           homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Machinery and Equipment                                                 $4,276,029.00                                         $4,276,029.00



 51.       Total of Part 8.                                                                                                           $4,297,188.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                       page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                   Desc Main
                                                                Document      Page 6 of 21
 Debtor         Heritage Disposal And Storage, LLC                                          Case number (If known) 4:19-bk-40297
                Name


           No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
           No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
    Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                  Nature and extent   Net book value of      Valuation method used    Current value of
           property                                     of debtor's         debtor's interest      for current value        debtor's interest
           Include street address or other              interest in         (Where available)
           description such as Assessor                 property
           Parcel Number (APN), and type of
           property (for example, acreage,
           factory, warehouse, apartment or
           office building, if available.
           55.1. Harrison TWP PT E
                    1/2 NE 1/4
                    24-11-11
                    1.55 acres                                                      $12,000.00                                         $12,000.00


           55.2.    Harrison TWP PT E
                    1/2 E 1/2 NE 1/4
                    24-11-11 PT Tract
                    47A
                    10.28 acres                                                    $169,891.01                                        $169,891.01


           55.3.    Center TWP PT NE
                    1/4 & PT W 1/2 NE 1/4
                    19-11-10 PT Tract
                    47A
                    148.68 acres                                                 $1,250,000.00                                      $1,250,000.00


           55.4.    Center TWP PT N 1/2
                    NE 1/4 & PT N 1/2 NE
                    1/4 NE 1/4
                    30-11-10 PT Tract
                    48D
                    19.08 acres                                                     $40,000.00                                         $40,000.00


           55.5.    Harrison TWP PT E
                    1/2 NE 1/4 & NW 1/4
                    NE 1/4 & PT SW 1/4 &
                    PT E 1/2 NW 1/4
                    24-11-11 Tract 46
                    137.49 acres                                                 $2,700,000.00                                      $2,700,000.00




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                    page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40297-TLS                      Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                    Desc Main
                                                                Document      Page 7 of 21
 Debtor         Heritage Disposal And Storage, LLC                                            Case number (If known) 4:19-bk-40297
                Name

            55.6.   Harrison TWP PT S
                    1/2 NE 1/4 & PT SE
                    1/4 NW 1/4 & PT NE
                    1/4 SW 1/4 & PT N 1/2
                    SE 1/4
                    24-11-11 Tract 48A
                    130.48 acres                                                  $1,250,000.00                                       $1,250,000.00


            55.7.   Harrison TWP PT S
                    1/2 N 1/2 SE 1/4 & PT
                    E 1/2 SE 1/4 & S 1/2
                    SE 1/4
                    24-11-11 Tract 48C
                    139.61 acres                                                  $1,250,000.00                                       $1,250,000.00


            55.8.   Harrison TWP PT N
                    1/2 NE 1/4 NW 1/4 &
                    PT N 1/2 N 1/2 NE 1/4
                    25-11-11 PT Tract
                    48C
                    24.09 acres                                                      $40,000.00                                          $40,000.00


            55.9.   Center TWP PT SW
                    1/4 NE 1/4 & PT S 1/2
                    NW 1/4 & PT N 1/2
                    SW 1/4 & PT NW 1/4
                    SW 1/4
                    19-11-10 Tract 48B
                    110.81 acres                                                    $800,000.00                                         $800,000.00


            55.10 Center TWP PT S 1/2
            .     N 1/2 SW 1/4 & S 1/2
                    SW 1/4 & PT W 1/2
                    SE 1/4
                    19-11-10 Tract 48D
                    126.34 acres                                                    $800,000.00                                         $800,000.00


            55.11 Harrison TWP PT NW
            .     1/4 NW 1/4
                    24-11-11 Tract 45A
                    6.86 acres                                                       $32,000.00                                          $32,000.00



 56.        Total of Part 9.                                                                                                         $8,343,891.01
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
            No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40297-TLS                      Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                    Desc Main
                                                                Document      Page 8 of 21
 Debtor         Heritage Disposal And Storage, LLC                                            Case number (If known) 4:19-bk-40297
                Name



    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                             page 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40297-TLS                             Doc 48             Filed 04/16/19 Entered 04/16/19 10:20:19                                        Desc Main
                                                                            Document      Page 9 of 21
 Debtor           Heritage Disposal And Storage, LLC                                                                   Case number (If known) 4:19-bk-40297
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                       $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                            $1,157,706.99

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                      $234,979.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $141,460.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                   $4,297,188.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $8,343,891.01

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                           $5,831,333.99            + 91b.            $8,343,891.01


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $14,175,225.00




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                          page 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40297-TLS                      Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                                        Desc Main
                                                                Document     Page 10 of 21
    Fill in this information to identify the case:

 Debtor name        Heritage Disposal And Storage, LLC

 United States Bankruptcy Court for the:          DISTRICT OF NEBRASKA, LINCOLN DIVISION

 Case number (if known)         4:19-bk-40297
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
          Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                           $32,933.26          $0.00
           Alfred Mrkvicka                                      Check all that apply.
                                                                 Contingent
           342 N 110th Rd # M                                    Unliquidated
           Wood River, NE 68883-9754                             Disputed
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.2       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                           $12,308.13          $0.00
           Chris M. Kolb                                        Check all that apply.
                                                                 Contingent
           2529 Mill River Rd                                    Unliquidated
           Grand Island, NE 68801-7372                           Disputed
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                       G20242
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                                  Desc Main
                                                                Document     Page 11 of 21
 Debtor      Heritage Disposal And Storage, LLC                                                          Case number (if known)   4:19-bk-40297
             Name

 2.3      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                           $907.34   $0.00
          Cody Paro                                             Check all that apply.
                                                                 Contingent
          407 Ponderosa Dr                                       Unliquidated
          Grand Island, NE 68803-9653                            Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.4      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                        $83,602.89   $0.00
          Daniel Astrones                                       Check all that apply.
                                                                 Contingent
          2912 Goldenrod Dr                                      Unliquidated
          Grand Island, NE 68801-8757                            Disputed
          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.5      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                        $20,112.96   $0.00
          James E. Pederson                                     Check all that apply.
                                                                 Contingent
          4252 Arizona Ave                                       Unliquidated
          Grand Island, NE 68803-1005                            Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.6      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                        $82,063.03   $0.00
          James E. Rogers, Jr.                                  Check all that apply.
                                                                 Contingent
          2939 Goldenrod Dr                                      Unliquidated
          Grand Island, NE 68801-8756                            Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                                  Desc Main
                                                                Document     Page 12 of 21
 Debtor      Heritage Disposal And Storage, LLC                                                          Case number (if known)   4:19-bk-40297
             Name

 2.7      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                         $1,038.80   $0.00
          James H. Pedersen, Jr.                                Check all that apply.
                                                                 Contingent
          2639 Jan St                                            Unliquidated
          Grand Island, NE 68803-1138                            Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.8      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                        $29,336.50   $0.00
          James L. Milby                                        Check all that apply.
                                                                 Contingent
          PO Box 400                                             Unliquidated
          Cairo, NE 68824-0400                                   Disputed
          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.9      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                         $1,457.99   $0.00
          Jason A. Probasco, II                                 Check all that apply.
                                                                 Contingent
          3120 W 17th St                                         Unliquidated
          Grand Island, NE 68803-2411                            Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.10     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                        $25,891.64   $0.00
          Jeffery D. Pelowski                                   Check all that apply.
                                                                 Contingent
          901 Ridge Road Pl                                      Unliquidated
          Hickman, NE 68372-1418                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 3 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                                  Desc Main
                                                                Document     Page 13 of 21
 Debtor      Heritage Disposal And Storage, LLC                                                          Case number (if known)   4:19-bk-40297
             Name

 2.11     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                         $1,328.09   $0.00
          Jeffrey Roby                                          Check all that apply.
                                                                 Contingent
          4060 Northview Dr                                      Unliquidated
          Grand Island, NE 68803-3832                            Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.12     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                        $19,132.88   $0.00
          Jeremiah A. Vess                                      Check all that apply.
                                                                 Contingent
          2812 Lamar Ave                                         Unliquidated
          Grand Island, NE 68803-6110                            Disputed
          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.13     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                           $464.08   $0.00
          Jeromy McCoy                                          Check all that apply.
                                                                 Contingent
          1919 N St                                              Unliquidated
          Aurora, NE 68818-1730                                  Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.14     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                         $1,582.96   $0.00
          Justin C. Davis                                       Check all that apply.
                                                                 Contingent
          4087 W Capital Ave                                     Unliquidated
          Grand Island, NE 68803-1117                            Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 4 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40297-TLS                       Doc 48         Filed 04/16/19 Entered 04/16/19 10:20:19                                           Desc Main
                                                                  Document     Page 14 of 21
 Debtor        Heritage Disposal And Storage, LLC                                                          Case number (if known)          4:19-bk-40297
               Name

 2.15       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                $271,893.75      $0.00
            Mark A. Vess                                          Check all that apply.
                                                                   Contingent
            106 E 3rd St                                           Unliquidated
            Alda, NE 68810-9660                                    Disputed

            Date or dates debt was incurred                       Basis for the claim:


            Last 4 digits of account number                       Is the claim subject to offset?
            Specify Code subsection of PRIORITY                   No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   Yes

 2.16       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                  $35,563.68     $0.00
            Steven Kolb                                           Check all that apply.
                                                                   Contingent
            1901 W Anna St                                         Unliquidated
            Grand Island, NE 68803-5930                            Disputed
            Date or dates debt was incurred                       Basis for the claim:


            Last 4 digits of account number                       Is the claim subject to offset?
            Specify Code subsection of PRIORITY                   No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                         Amount of claim

 3.1       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is: Check all that apply.                $5,620.75
           American Express                                                      Contingent
                                                                                 Unliquidated
           PO Box 297879                                                         Disputed
           Fort Lauderdale, FL 33329-7879
                                                                                Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                      Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is: Check all that apply.              $15,000.00
           Benchmark Capital Group                                               Contingent
                                                                                 Unliquidated
           5100 Westheimer Rd Ste 200                                            Disputed
           Houston, TX 77056-5597
                                                                                Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                      Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is: Check all that apply.              $75,000.00
           Breakout Capital                                                      Contingent
                                                                                 Unliquidated
           6862 Elm St Fl 3                                                      Disputed
           McLean, VA 22101-3897
                                                                                Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                      Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 5 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                                        Desc Main
                                                                Document     Page 15 of 21
 Debtor      Heritage Disposal And Storage, LLC                                                      Case number (if known)           4:19-bk-40297
             Name

 3.4      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $697.57
          Culligan of Grand Island                                          Contingent
                                                                            Unliquidated
          3112 W Old Potash Hwy                                             Disputed
          Grand Island, NE 68803-5215
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $187,790.79
          Dave Huston                                                       Contingent
                                                                            Unliquidated
          108 N Locust St                                                   Disputed
          Grand Island, NE 68801-6004
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $122,771.78
          Donald Erickson                                                   Contingent
                                                                            Unliquidated
          3911 Warbler Rd                                                   Disputed
          Grand Island, NE 68803-3908
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $12,478.71
          ECCI Corporation                                                  Contingent
                                                                            Unliquidated
          13000 Cantrell Rd                                                 Disputed
          Little Rock, AR 72223-1637
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $88,000.00
          Ellerbrock Norris Insurance                                       Contingent
                                                                            Unliquidated
          PO Box 816                                                        Disputed
          Hastings, NE 68902-0816
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $8,000.00
          Fairbanks Irrigation                                              Contingent
                                                                            Unliquidated
          15832 W Wood River Rd                                             Disputed
          Wood River, NE 68883-9605
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $1,186,343.30
          Frederick Grimm                                                  Contingent
                                                                            Unliquidated
          2801 Alaskan Way Ste 107
          Seattle, WA 98121-1135                                           Disputed
          Date(s) debt was incurred                                        Basis for the claim:

          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                                        Desc Main
                                                                Document     Page 16 of 21
 Debtor      Heritage Disposal And Storage, LLC                                                      Case number (if known)           4:19-bk-40297
             Name

 3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            unknown
          Grimm Family Ventures                                            Contingent
          Brandon R Tomjack, Attorney                                       Unliquidated
          1700 Farnam St Ste 1500
          Omaha, NE 68102-2078                                             Disputed
          Date(s) debt was incurred                                        Basis for the claim:

          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $669,000.00
          Grimm Family Ventures, LLC                                       Contingent
          C/O Jaclyn Klintoe                                                Unliquidated
          12910 Pierce St Ste 20
          Omaha, NE 68144-1105                                             Disputed
          Date(s) debt was incurred                                        Basis for the claim:

          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $26,007.68
          Hank Morast                                                       Contingent
                                                                            Unliquidated
          4336 W Capital Ave                                                Disputed
          Grand Island, NE 68803-1413
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $24,400.00
          Huston & Higgins                                                  Contingent
                                                                            Unliquidated
          108 N Locust St                                                   Disputed
          Grand Island, NE 68801-6004
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $14,000.00
          John Havener                                                      Contingent
                                                                            Unliquidated
          6220 E Sandra Ter                                                 Disputed
          Scottsdale, AZ 85254-1367
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $110,180.00
          JP Whitney & Associates, LLC                                      Contingent
                                                                            Unliquidated
          2028 E Ben White Blvd # 240-1941                                  Disputed
          Austin, TX 78741-6966
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.17     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $1,437,689.77
          Mark Vess                                                         Contingent
                                                                            Unliquidated
          106 E 3rd St                                                      Disputed
          Alda, NE 68810-9660
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                                        Desc Main
                                                                Document     Page 17 of 21
 Debtor      Heritage Disposal And Storage, LLC                                                      Case number (if known)           4:19-bk-40297
             Name

 3.18     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $25,000.00
          Michael R. Sullivan                                               Contingent
                                                                            Unliquidated
          609 W 42nd St                                                     Disputed
          Kearney, NE 68845-2384
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.19     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $458.76
          Mid Nebraska Disposal, Inc.                                       Contingent
                                                                            Unliquidated
          PO Box 1089                                                       Disputed
          Grand Island, NE 68802-1089
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.20     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $9,500.00
          Olsson                                                            Contingent
                                                                            Unliquidated
          201 E 2nd St                                                      Disputed
          Grand Island, NE 68801-5903
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.21     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $110,523.21
          Parametrix, Inc.                                                  Contingent
                                                                            Unliquidated
          60 Washington Ave Ste 390                                         Disputed
          Bremerton, WA 98337-5652
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.22     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $37,582.25
          Porbeck Engineering Corporation                                   Contingent
                                                                            Unliquidated
          106 S State St                                                    Disputed
          Little Rock, AR 72201-2122
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.23     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $3,668.00
          Rambol                                                            Contingent
                                                                            Unliquidated
          19020 33rd Ave W Ste 310                                          Disputed
          Lynnwood, WA 98036-4754
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.24     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $40,000.00
          Romeo Engineering                                                 Contingent
                                                                            Unliquidated
          4217 Hahn Blvd                                                    Disputed
          Fort Worth, TX 76117-1712
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                                        Desc Main
                                                                Document     Page 18 of 21
 Debtor      Heritage Disposal And Storage, LLC                                                      Case number (if known)           4:19-bk-40297
             Name

 3.25     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.          $3,082.74
          Sapp Bros.                                                        Contingent
                                                                            Unliquidated
          PO Box 927                                                        Disputed
          Grand Island, NE 68802
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.26     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $10,872.06
          Southern Power District                                           Contingent
                                                                            Unliquidated
          PO Box 1687                                                       Disputed
          Grand Island, NE 68802-1687
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.27     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $249.16
          T Shirt Engineers                                                 Contingent
                                                                            Unliquidated
          311 W 4th St                                                      Disputed
          Grand Island, NE 68801-4501
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.28     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $61,820.00
          TC West Campus 7th, LLC                                           Contingent
          C/O Jaclyn Klintoe                                                Unliquidated
          12910 Pierce St Ste 20                                            Disputed
          Omaha, NE 68144-1105
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.29     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $296,410.51
          The Meyer Five, LLP                                               Contingent
                                                                            Unliquidated
          3911 Warbler Rd                                                   Disputed
          Grand Island, NE 68803-3908
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.30     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $34,412.88
          Tom Rogan                                                         Contingent
                                                                            Unliquidated
          410 N Walnut St                                                   Disputed
          Grand Island, NE 68801-4516
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.31     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $19,558.00
          Travelers-RMD                                                     Contingent
                                                                            Unliquidated
          PO Box 5600                                                       Disputed
          Hartford, CT 06102-5600
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48        Filed 04/16/19 Entered 04/16/19 10:20:19                                        Desc Main
                                                                Document     Page 19 of 21
 Debtor       Heritage Disposal And Storage, LLC                                                     Case number (if known)           4:19-bk-40297
              Name

 3.32      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                  $739.27
           Verizon Wireless                                                 Contingent
                                                                            Unliquidated
           PO Box 25505                                                     Disputed
           Lehigh Valley, PA 18002-5505
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                    related creditor (if any) listed?              account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                          5a.        $                      619,617.98
 5b. Total claims from Part 2                                                                          5b.    +   $                    4,636,857.19
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                               5c.        $                       5,256,475.17




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 10 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48      Filed 04/16/19 Entered 04/16/19 10:20:19                              Desc Main
                                                              Document     Page 20 of 21
          Fill in this information to identify the case:

 Debtor name        Heritage Disposal And Storage, LLC

 United States Bankruptcy Court for the:          DISTRICT OF NEBRASKA, LINCOLN DIVISION

 Case number (if known)        4:19-bk-40297
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal      Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                 Land Lease from
             lease is for and the nature of             January
             the debtor's interest                      2019-December 2019
                                                        This Lease will be
                                                        reviewed and renewed
                                                        on a yearly basis.
                                                        Lease Per Acre:
                                                        Irrigated Farmable
                                                        180 @ $ 255 = $ 45,900
                                                        Non Irrigated Farmable
                                                        350 @ $129 = $ 45,150

                                                        $91,050
                                                        1st Half payment
                                                        $45,525 due:   March
                                                        15, 2019
                                                        2nd Half payment
                                                        $45,525 due:
                                                        November 1,2019
                 State the term remaining

               List the contract number of                                            Adam Woitaszewski
                any government contract


 2.2.        State what the contract or                 $6.6M Contract with
             lease is for and the nature of             Dept. of Defense/Army
             the debtor's interest                      Contracting Command
                                                        for the demilitarization
                                                        and disposal of
                                                        Hexachloroethane (HC)
                                                        smoke canisters and
                                                        smoke pots.
                 State the term remaining               -                             Army Contracting Command-RI
                                                                                      Bridget L. Kramer Bldgs
               List the contract number of                                            60 & 62
                any government contract                 W52P1J-15-C-0088              Rock Island, IL 61201-8000


 2.3.        State what the contract or                 Adminstration for DOD
             lease is for and the nature of             contract                      DCMA Twin Cities
             the debtor's interest                                                    5600 American Blvd W Ste 600
                                                                                      Bloomington, MN 55437-1448
Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40297-TLS                       Doc 48      Filed 04/16/19 Entered 04/16/19 10:20:19                       Desc Main
                                                              Document     Page 21 of 21
 Debtor 1 Heritage Disposal And Storage, LLC                                                Case number (if known)   4:19-bk-40297
             First Name              Middle Name             Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                   State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired
                                                                              lease

                 State the term remaining

               List the contract number of
                any government contract


 2.4.        State what the contract or                 Land Lease from
             lease is for and the nature of             January
             the debtor's interest                      2019-December 2019
                                                        Acres:
                                                            Irrigated Farmable
                                                        None
                                                            Non-irrigated
                                                        Farmable
                                                        None
                                                            Hay / Grass
                                                        240 Approximate Acres

                                                        Lease Per Acre:
                                                        Hay / Grass    240 @
                                                        $40.00 per acre =
                                                        $9,600
                                                        1st Half payment
                                                        $4,800 due:    March
                                                        15, 2019
                                                        2nd Half payment
                                                        $4,800 due: November
                                                        1,2019
                                                        Or
                                                        Hay / Grass 60 / 40
                                                        shares
                                                        Choice to be made by
                                                        Simple Faith farms at
                                                        time of execution on 15
                                                        March 2019.
                 State the term remaining

               List the contract number of                                         Simple Faith Farms
                any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                 Page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
